Citation Nr: 0300672	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  01-01 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

The propriety of the initial evaluations for degenerative 
disc disease, L4-5 and L5-S1.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from October 1942 to 
November 1945.  

This matter came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a January 2000 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Sioux Falls, South Dakota.  In a 
series of rating decisions, beginning with the January 
2000 rating decision, the RO granted service connection 
and assigned various ratings for the low back disorder, 
and ultimately assigned an effective date of November 11, 
1945, for the award of service connection.  In July 2001, 
the Board remanded the matter for additional necessary 
consideration of the staged ratings.  The Board noted that 
the RO should consider the entire evaluation period, from 
1945 to the present, when assigning the ratings.  That 
development having been accomplished, the case has been 
returned to the Board.  It is noted that the issue of a 
total rating based on unemployability due to service-
connected disability was denied by the RO in the post-
remand rating decision.  However, the veteran has not 
perfected an appeal of that determination, and it is thus 
not before the Board at the present time.  


FINDINGS OF FACT

1.  Prior to August 7, 1996, the veteran's degenerative 
disc disease at L4-5, L5-S1, was manifested by complaints 
of painful motion equating to not more than mild symptoms 
of intervertebral disc syndrome; as of August 7, 1996, and 
up until December 9, 1999, not more than moderate 
intervertebral disc syndrome was shown, with recurring 
attacks.

2.  As of December 9, 1999, the veteran's degenerative 
disc disease at L4-5, L5-S1, was manifested by not more 
than severe intervertebral disc syndrome, with no more 
than recurring attacks with intermittent relief, but 
without evidence of pronounced disease such as persistent 
symptoms compatible with sciatic neuropathy and 
characteristic pain and muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to the site of 
the diseased discs with little intermittent relief.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
prior to August 7, 1996, for degenerative disc disease, 
L4-5 and L5-S1, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-
4.14, 4.71a, Diagnostic Codes 5293, 5292, 5295 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

2.  The criteria for an evaluation of 20 percent are met 
as of August 7, 1996, for degenerative disc disease, L4-5 
and L5-S1; however, the criteria for an evaluation in 
excess of 20 percent are not met for that time period.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 
5293, 5292, 5295 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

3.  The criteria for an evaluation of 40 percent are met 
as of December 9, 1999, for degenerative disc disease, L4-
5 and L5-S1; however, the criteria for an evaluation in 
excess of 40 percent are not met at any relevant time.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 
5293, 5292, 5295 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a); 67 Fed. Reg. 54345-54349 
(August 22, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment of the VCAA and which are not final 
as of that date.  38 U.S.C.A. § 5107, note (Effective and 
Applicability Provisions) (West Supp. 2001).  

In August 2001, VA also issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which became effective August 29, 2001.  With the 
exception of the amended provisions of 38 C.F.R. 
§§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. at 45,629.

The Secretary is required to notify a claimant which 
evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be obtained by the Secretary.  
See 38 U.S.C.A. § 5013(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, No 01-997 (U.S. Vet. App. June 19, 
2002).  Here, the case was remanded by the Board for the 
very purpose of review in light of the VCAA, in addition 
to the aforementioned consideration of staged ratings.  
Moreover, the RO sent two letters to the veteran regarding 
development in light of the VCAA.  A letter dated in 
August 2001 specifically requested that the veteran inform 
the RO of what treatment he received for his back 
condition since 1945, and also requested that he provide 
additional records, such as employment, educational or 
training records, which might reflect the nature and 
extent of his service-connected back disability. 

Additionally, as required by 38 C.F.R. § 20.903(c) the 
Board sent the veteran a letter in October 2002 informing 
him that the criteria for rating degenerative disc disease 
had changed during the course of his claim and that the 
Board intended to rely on the new regulations to decide 
his appeal.  The veteran did not respond to the letter, 
and the time period for response has passed.  

The VA has a newly enhanced duty to assist the veteran in 
light of the VCAA. See Quartuccio v. Principi, No 01-997 
(U.S. Vet. App. June 19, 2002).  In this regard, the Board 
notes that the veteran has been afforded VA examinations 
and that private records identified by the veteran have 
been obtained.  Since the communications and actions by 
the VA meet the standard set forth by the VCAA, the Board 
finds that no further development is needed.

II. Rating Issue

Relevant laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  Reasonable 
doubt will be resolved in favor of the veteran.  See 38 
C.F.R. §§ 4.3, 4.7 (2001).

This appeal being from the initial ratings assigned upon 
awarding service connection, the entire body of evidence 
is for equal consideration.  Consistent with the facts 
found, the rating may be higher or lower for segments of 
the time under review on appeal, i.e., the ratings may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

In evaluating a service-connected joint disability, VA 
must also consider functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and the 
rule against pyramiding in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use 
during flare-ups.

The veteran's service-connected degenerative disc disease, 
L4-5, L5-S1, has been evaluated under Diagnostic Code (DC) 
5293 pertaining to intervertebral disc syndrome.  Up until 
September 23, 2002, DC 5293 provided that pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief, warrants a 
60 percent evaluation.  Severe intervertebral disc 
syndrome with recurring attacks with intermittent relief, 
warrants a 40 percent rating.  Moderate intervertebral 
disc syndrome, with recurring attacks, warrants a 20 
percent rating.  Mild intervertebral disc syndrome is 
rated at 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.

Changes to this Diagnostic Code became effective September 
23, 2002.  They are as follows:
Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 
4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, 
whichever method results in the higher 
evaluation.

With incapacitating episodes having a total 
duration of at least six weeks during the past 12 
months, rate at 60 percent;
With incapacitating episodes having a total 
duration of at least four weeks but less than six 
weeks during the past 12 months, rate at 40 
percent;
With incapacitating episodes having a total 
duration of at least two weeks but less than four 
weeks during the past 12 months, rate at 20 
percent;
With incapacitating episodes having a total 
duration of at least one week but less than two 
weeks during the past 12 months, rate at 10 
percent.

Note (1): For purposes of evaluations under 5293, 
an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. "Chronic 
orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, 
whichever method results in a higher evaluation 
for that segment.  

See Amendment to Part 4, Schedule for Rating Disabilities, 
Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 
(August 22, 2002).

Where the law or regulations governing a claim change 
while the claim is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v Derwinski, 1 Vet. App. 308, 312-
313 (1991).  Accordingly, the Board is generally required 
to review both the pre- and post-September 23, 2002, 
rating criteria to determine the proper evaluation for the 
veteran's disability due to intervertebral disc disease.  
The effective date rule established by 38 U.S.C.A. 
§ 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date 
of such law or regulation.  Id.; Rhodan v. West, 12 Vet. 
App. 55, 57 (1998). 

Service medical records reveal complaints of low back pain 
since 1943.  A statement from his chiropractor, Keith M. 
Johnson, D.C., received at the RO in October 1992 reflects 
that the veteran had severe deterioration of the lumbar 
spine with intervertebral disc narrowing of L4-5.  Dr. 
Johnson opined that the condition was totally disabling 
and prevented the veteran from performing gainful 
employment.  Clinic records dated from 1989 through 1991 
show complaints and treatment for back pain.  

VA treatment records dated through 1991 show treatment for 
unrelated conditions.  

Records and a medical opinion from Rob D. Krege, D.C. 
include a statement dated in August 1999, in which Dr. 
Krege indicates that the veteran had grade 2 
spondylolisthesis at L5, advanced and severe degenerative 
disc disease at L3-4, L4-5, and L5-S1.  There was fusion 
at L3-4 and facet arthrosis at L3-5.  Based on these 
advanced disease findings, Dr. Krege opined that the 
arthritis began early in the veteran's life.  

The veteran underwent VA examination in December 1999.  It 
was noted that the veteran, a World War II combat veteran, 
reported a history of developing low back pain while 
digging foxholes in Italy during the war.  The examiner 
noted that this was consistent with an entry in the 
service medical records for a day in May 1943 when back 
pain was noted.  During the 1999 examination, the veteran 
complained of stiffness and loss of range of motion of the 
low back.  He noted right lower extremity radiculopathy.  
He had a history of two total knee replacements.  
Examination disclosed peripheral pulses 2/4 and 
symmetrical at the radial, 1/4 posterior tibialis arteries 
bilaterally, 2/4 dorsalis pedis arteries bilaterally.  The 
right lower extremity was somewhat shorter than the left.  
There were compensatory spinal curves.  There was 
tenderness in the lumbar area.  Range of motion included 
flexion 0 to 55 degrees active and to 70 degrees passive.  
Extension 0 to 12 degrees with pain.  Lateral flexion 0 to 
14 right side, 0 to 26 left.  Rotation was left to 35 
degrees, right to 21 degrees.  Reflexes were 1/4 in the 
patellar and Achilles tendons.  The right side lower 
extremity displayed sensory deficit.  Strength was 
essentially normal in the hip and knee but reduced in the 
right lower leg and foot.  The veteran was unable to 
balance on the right foot.  The assessment included 
degenerative disc disease L4-5, L5-S1, symptomatic since 
November 1943.  

Additional records from Dr. Johnson date from September 
1997 through September 2001.  These show frequent 
treatment for upper, mid and low back pain.  Similarly, 
treatment records from Dr. Krege show complaints and 
ongoing treatment dated from August 1996 through July 
2000.  

The veteran was afforded an additional VA examination in 
December 2001.  At that time, the examiner noted that 
review of the claims folder, as well as review of the 
computerized VA treatment records from the Sioux Falls 
medical center, was accomplished.  The veteran reported 
that he received chiropractic treatments for back pain.  
These were noted to date from 1996 and to document a first 
segment sacral subluxation.  Current pain was located in 
the low midline of the back and in the area of the 
tailbone.  The pain was noted to be episodic in nature, 
increasing to an 8 or 9 out of ten every two to three 
weeks.  Activities precipitating increased pain included 
walking a 1/2 mile, shoveling snow, lifting and bending.  
Treatment was with heat, ice and over-the-counter pain 
medications.  He also treated the pain with chiropractic 
care when and if needed, as reflected in the treatment 
records.  The right leg was numb.  He had pain and 
stiffness in the back, usually in the morning.  He usually 
had to get up and move to avoid stiffness.  He could 
currently mow his grass for about 1/2 hour to 45 minutes at 
a time.  He was fearful of picking up rocks or lifting too 
much weight, because this could precipitate an 
exacerbation of symptoms.  

Examination revealed mild paraspinal tenderness in the 
lumbosacral area.  Straight leg raise was negative at 90 
degrees.  Range of motion was 0 to 85 degrees flexion, 0 
to 20 degrees extension.  Lateral flexion was 0 to 20 
degrees both left and right.  There was no pain on range 
of motion.  Neurologic examination was 5 out of 5 
throughout.  The right great toe was numb.  The rest of 
the examination was normal.  The diagnosis was 
degenerative disc disease of the lumbar spine with 
secondary pain and neurological symptoms.  The examiner 
opined there was an additional 10 percent loss of function 
secondary to the increased pain during flare-ups.  The 
veteran was considered to be able to work despite the 
flare-ups, but it was felt he should avoid heavy lifting.  

The veteran's service-connected lumbar spine disability is 
manifested by signs and symptoms consistent with a 40 
percent evaluation as of the December 1999 VA examination, 
but not at any time prior to that examination.  That is, 
there are severe  symptoms such as pain as described in 
the 1999 and 2001 examinations, and there is intermittent 
relief.  However, while there is severe disease, as 
described in both examinations, there is an absence of 
pronounced disease which would leave room for little 
intermittent relief.  There is no showing of persistent 
symptoms compatible with neuropathy with characteristic 
pain and demonstrable muscle spasm, nor are there other 
neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, DC 5293.  In this regard, the Board 
observes that the examinations showed that the veteran was 
still able to perform considerable physical activity 
despite the symptoms, even considering the flare-ups which 
the 2001 examiner suggested decreased the functional 
limitation an additional 10 percent.  Moreover, while the 
veteran demonstrated reduced range of motion on the 
examinations, he also reported relief  from pain and 
symptoms under his current treatment plan.  Thus, while 
the symptoms are significant, the frequency and severity 
described show that they most closely approximate the 
criteria for the 40 percent rating as opposed to the 60 
percent rating under DC 5293.  Further, no other code 
would provide an additional or higher rating for the time 
period dating from December 1999.  See 38 C.F.R. § 4.71a, 
DC's5292, 5295, 5286, 5289.  As to DC 5286 and DC 5289, 
there is an absence of marked deformity or unfavorable 
ankylosis.  

Further, as to the period prior to December 9, 1999, the 
Board finds that a 20 percent rating, and no more, is 
warranted for the period beginning August 7, 1996, but no 
earlier, and up to December 9, 1999.  Moreover, prior to 
August 7, 1996, when the veteran reported increased low 
back pain and sciatica from working on his tractor, there 
were no pertinent findings.  The record does not show 
treatment for the many years between service and August 
1996.  Thus, the Board finds that the veteran's complaints 
for the time period prior to August 1996 amount to no more 
than mild intervertebral disc syndrome, warranting no more 
than a 10 percent rating.  

However, as of August 7, 1996, the veteran's complaints 
and the findings do support a finding of moderate disease, 
with recurring attacks.  The treatment records do not 
indicate that the disease was severe, or that there was 
little intermittent relief between attacks at any time 
prior to December 9, 1999.  There is no more than moderate 
intervertebral disc disease shown, with recurring attacks 
in this time period.  See 38 C.F.R. § 4.71a, DC 5293.  

Finally, as to the period of time covered by the new 
criteria, specifically, September 23, 2002, forward, the 
Board notes that the most recent examination and the 
reported manifestations reflect that there are 
insufficient incapacitation episodes as well as 
insufficient orthopedic and/or neurological abnormality to 
support a higher rating.  Incapacitating episodes having a 
total duration of at least four weeks but less than six 
weeks during the past 12 months are not shown.  Neurologic 
examination was 5 out of 5 throughout, with only the right 
great toe being numb.  There is no evidence of paralysis 
of the sciatic nerve to such a degree that would allow for 
a higher evaluation.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2001).  In that regard, incomplete severe 
paralysis with marked atrophy is rated at 60 percent, 
while moderately severe incomplete paralysis is rated at 
40 percent.  Complete paralysis of the sciatic nerve, with 
foot dangling and dropping, no active movement possible of 
muscles below the knee, flexion of the knee weakened or 
(very rarely) lost, is rated at 80 percent.  The veteran 
has not demonstrated or described, nor does the evidence 
suggest, manifestations of this degree of severity.

The U. S. Court of Appeals for Veterans Claims held in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), that, in 
evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 
C.F.R. § 4.45.  The Court found that diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. § 
4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of 
a higher rating based on a greater limitation of motion 
due to pain on use, including use during flare-ups.  
However, DeLuca would not result in a higher evaluation 
for the veteran in this case, because the veteran is 
receiving the appropriate schedular evaluation, even 
considering his attacks, under Diagnostic Code 5293.  In 
short, the evidence of record is consistent with the 
evaluations noted, and no more, for the veteran's service-
connected degenerative disc disease under Diagnostic Code 
5293.

The Board has fully applied provisions of the VA's 
Schedule for Rating Disabilities.  In addition, the Board 
will consider whether the disability at issue warrants 
consideration of an extraschedular rating.  In so doing, 
the Board notes that the veteran has submitted no evidence 
showing that his service-connected lumbar spine disorder 
has markedly interfered with his employment status beyond 
that interference contemplated by the assigned 
evaluations, and there is also no indication that this 
disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As 
such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2001).  











ORDER

An evaluation in excess of 10 percent for degenerative 
disc disease, L4-5 and L5-S1, is denied prior to August 7, 
1996; an evaluation in excess of 20 percent is denied 
prior to December 9, 1999, and while an evaluation of 40 
percent is assigned effective December 9, 1999, an 
evaluation in excess of 40 percent is denied at any 
relevant time.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

